                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Thomas Raymond Firriolo,             )           Case No. 6:18-cv-00335-DCC
                                     )
                    Plaintiff,       )
                                     )
v.                                   )                      ORDER
                                     )
                                     )
Share Sunbelt Resources, Inc.; Mark  )
Golden; John Horn; Tracy Campbell;   )
Timothy Coggins; Allen Bristow; Ross )
L. Bowen, Jr.; Trane Corporation     )
Service Company; Directors;          )
                                     )
                    Defendants.      )
________________________________ )

       This matter is before the Court on Plaintiff’s Complaint. ECF No. 1. In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred

to United States Magistrate Judge Paige J. Gossett for pre-trial proceedings and a Report

and Recommendation (“Report”). On March 6, 2018, the Magistrate Judge issued a

Report recommending that Complaint be dismissed without prejudice and without

issuance of service of process. ECF No. 10. Plaintiff filed objections to the Report. ECF

No. 13.

                                  LEGAL STANDARD

       The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See U.S.C. § 636(b). The

Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                        ANALYSIS

       The Report recommends that the Complaint be dismissed because this Court does

not have subject matter jurisdiction either through diversity or as a result of a federal

question. Plaintiff’s generally objects to the Magistrate Judge's Report by restating his

position that he is entitled to relief. ECF No. 13. He also contends that Defendants

engaged in a conspiracy to deprive him of his civil rights in violation of 42 U.S.C. § 1985;

however, as explained in the Report, he merely offers conclusory statements without

factual or legal support. Id. Because Plaintiff filed objections, the Court has conducted a

de novo review of the Complaint and agrees with the Magistrate Judge that this Court

lacks subject matter jurisdiction over Plaintiff’s claims. See Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 89 (1998) (“Dismissal for lack of subject-matter jurisdiction

because of the inadequacy of [a] federal claim is proper only when the claim is so

insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise

                                             2
completely devoid of merit as not to involve a federal controversy.” (internal quotation

marks omitted)).

                                     CONCLUSION

       Accordingly, the Court adopts the Report and Recommendation of the Magistrate

Judge and overrules Plaintiff’s objections. Plaintiff’s Complaint is DISMISSED without

prejudice and without issuance of service of process. Plaintiff’s Motion to Transfer [17]

is FOUND as MOOT.


      IT IS SO ORDERED.

                                                        s/Donald C. Coggins, Jr.
                                                        United States District Judge
December 13, 2018
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
